Citation Nr: 0010737	
Decision Date: 04/21/00    Archive Date: 04/28/00

DOCKET NO.  95-34 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased rating for allergic rhinitis, 
sinusitis, and septoplasty residuals, currently evaluated 10 
percent disabling.


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active service from September 1956 to 
September 1979.  This matter comes to the Board of Veterans' 
Appeals (Board) from the Department of Veterans Affairs (VA) 
Cleveland Regional Office (RO) March 1994 rating decision 
which increased the evaluation of the service-connected 
allergic rhinitis, sinusitis, and septoplasty from 0 to 10 
percent.

In October 1994, the veteran requested that his claims file 
be transferred to the Houston RO, and that office retains 
jurisdiction over the case.  In November 1997, this claim was 
remanded to the RO for additional development of the 
evidence; also, the Board requested that the RO clarify the 
matter of the veteran's representation on appeal.  By 
February 1998 letter, the RO requested him to indicate 
whether he wished to appoint a local representative on appeal 
(he previously lived in North Carolina, was presented by the 
North Carolina Department of Veterans Affairs, and he now 
lived beyond the jurisdiction of that organization).  By 
March 1998 letter to the RO, he indicated that he traveled 
"full time" but wished his claims file to remain at the 
Houston RO; he did not indicate that he wished to appoint a 
local representative.  Thus, it appears that the veteran does 
not wish representation on appeal.  38 C.F.R. §§ 20.600, 
20.602 (1999).


FINDINGS OF FACT

1.  The veteran's service-connected septoplasty residuals are 
a perforated nasal septum with intermittent bleeding; there 
is no nasal passage obstruction, difficulty breathing, or 
septum deviation.  

2.  His service-connected allergic rhinitis and sinusitis 
symptoms consist of rhinorrhea, itchy and watery eyes, 
sneezing, postnasal drip, purulent discharge, and crusting at 
the septum perforation site without evidence of breathing 
problems or episodes of incapacitating symptoms.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 10 
percent for septoplasty residuals have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.97, 
Diagnostic Code 6502 (1999).

2.  The veteran's service-connected allergic 
rhinitis/sinusitis symptoms warrant a separate 10 percent 
disability rating.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.14, 4.97, Diagnostic Codes 6501, 6514 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim is well grounded as it is capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
This finding is based on his assertion that disability from 
his service-connected allergic rhinitis, sinusitis, and 
septoplasty has increased in severity.  Proscelle v. 
Derwinski, 1 Vet. App. 629 (1992).  Once determined that a 
claim is well grounded, VA has a duty to assist in developing 
evidence pertinent to the claim.  38 U.S.C.A. § 5107(a).  
Pertinent clinical data have been associated with the file, 
including current data sufficient to address the merits of 
the claim.  The Board concludes that the duty to assist has 
been met in this case.

Disability ratings are based, as far as practicable, on 
average impairment of earning capacity attributable to 
specific disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Generally, the degrees of disability specified are considered 
adequate to compensate for loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1.  
Consideration must be given to the ability of the veteran to 
function under ordinary conditions of daily life.  38 C.F.R. 
§ 4.10.  If there is a question as to which of two 
evaluations is applicable, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (1999), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Both the use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation and the 
evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.  Cf. Esteban 
v. Brown, 6 Vet. App. 259, 261-62 (1994), holding that all 
disabilities, including those arising out of a single disease 
entity, are to be rated separately under 38 C.F.R. § 4.25 
unless they constitute the "same disability" or the "same 
manifestation" under 38 C.F.R. § 4.14.

Historically, service connection for septoplasty and allergic 
rhinitis with sinusitis was granted by RO rating decision in 
January 1980, and a noncompensable rating was assigned under 
Diagnostic Code 6513 (chronic maxillary sinusitis).  That 
decision was based on the veteran's service medical records 
showing treatment for recurrent nasal congestion, clinical 
studies documenting cloudy right maxillary sinus, and 
evidence that he had a rhinoplasty and septoplasty in March 
1974 due to nasal obstruction and difficulty breathing.  On 
service separation medical examination in August 1979, 
allergic rhinitis was diagnosed.  

On VA medical examination in December 1979, the veteran 
reported experiencing nasal drainage, congestion, dry throat, 
itchy eyes, and nose bleeding.  Examination revealed clear 
sinuses, the nasal septum was in "about normal" position, 
and there was no dryness of the nose or throat, but slight 
bogginess of the left turbinate.  X-ray study of the sinuses 
was normal.  Sinusitis by history, allergic rhinitis, and 
septoplasty were diagnosed.

VA and private medical records from May 1981 to February 1994 
document intermittent treatment of various symptoms and 
illnesses including the veteran's recurrent sinusitis and 
rhinitis, manifested by nasal congestion and drainage, 
postnasal drip, sore throat, sinus blockage and drainage, and 
seasonal allergies.  On examination at a VA facility in 
January 1993, it was noted that his nasal airways were 
"entirely adequate" but mucosa of the nose was pale and 
boggy; the posterior pharyngeal wall had "a lot of" 
submucosal lymphatics, but frontal and maxillary sinuses were 
clear; the larynx was normal.  

Medical records from R. Rodgers, M.D., and J. Morneau, M.D., 
from May 1994 to January 1995 document treatment for symptoms 
and illnesses unrelated to the veteran's service-connected 
sinusitis, rhinitis, and septoplasty; on medical examination 
in May 1994, it was noted that he experienced seasonal 
allergies (treated with medication).

VA medical records from July 1994 to September 1995 document 
intermittent treatment associated with the veteran's service-
connected allergic rhinitis and sinusitis.  On examination in 
October 1994, he noted that he had seasonal allergy symptoms 
for many years (primarily during October to April or May), 
cough, and postnasal drip; on examination of the nose, there 
was evidence of erythematous mucosa with an area of crusted 
blood in the right anterior nasal cavity; the septum appeared 
to be perforated.  In March 1995, there was mild turbinate 
edema, but there was no evidence of frontal or maxillary 
sinus tenderness.  

On VA medical examination in September 1995, it was noted 
that the veteran had a history of sinusitis, rhinitis, and 
septoplasty, manifestations of which were documented in the 
claims file and did not require additional examination.  

Medical records from a private walk-in clinic in February 
1998 reveal treatment for the veteran's sinusitis and 
postnasal drip.  

Medical records from Trinity Hospital Family Clinic in May 
1997 reveal treatment for sore throat and drainage; on 
examination, there was evidence of postnasal drip, left nasal 
obstruction by 75 percent, right nasal edema and mucosa, and 
difficulty breathing, but maxillary sinuses were clear.  

Medical records from Coastal E.N.T. from May 1981 to November 
1997 reveal intermittent treatment associated with the 
veteran's recurrent sinusitis and rhinitis.  In November 
1997, a septal button was placed in his nasal septum as he 
reported frequent bleeding from the septal perforation.

On VA medical examination in December 1999, it was noted that 
the veteran had recurrent epistaxis (nosebleed) since his 
septoplasty surgery in service, and he had a septal button 
placed 2 or 3 years prior to the examination (the button was 
now extruded).  The veteran indicated that he had annual 
seasonal allergic rhinitis, worse in the fall and spring, 
associated with clear rhinorrhea, itchy and watery eyes, 
sneezing, and postnasal drip, and occasional episodes of 
acute sinusitis (once or twice per year) requiring treatment 
with antibiotics, but he denied any trouble breathing through 
the nose and experiencing frequent purulent discharge; 
reportedly, he never experienced any incapacitating episodes 
of the pertinent symptoms.  On examination, his nasal septum 
was straight but a 1-centimeter perforation was noted in the 
septum, with "a little bit" of crusting around it; there 
were no other mucosal lesions, polyps, purulence, or any 
suspicious lesions in the oral cavity or oropharynx; both 
middle meati appeared patent.  Seasonal allergic rhinitis and 
septal perforation from previous septoplasty were diagnosed.  

During the pendency of this appeal, the VA Schedule of 
Ratings of the respiratory system was amended, effective 
October 7, 1996.  61 Fed. Reg. 46,720 (1996).  Currently, the 
veteran's service-connected allergic rhinitis, sinusitis, and 
septoplasty residuals are rated under 38 C.F.R. § 4.97, 
Diagnostic Code 6502 (1999), traumatic deviation of nasal 
septum, and a maximum schedular rating of 10 percent is 
assigned.  Code 6502 (traumatic deflection of nasal septum) 
in effect prior to October 7, 1996 also provided for a 
maximum 10 percent rating for than disability.  Thus, 
although the U.S. Court of Appeals for Veterans Claims has 
held that a liberalizing change in a regulation during the 
pendency of a claim must be applied if it is more favorable 
to the claimant, and if the Secretary has not enjoined its 
retroactive application, see Marcoux v. Brown, 10 Vet. 
App. 3, 6 (1996), citing Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991), the veteran is currently in receipt of 
the maximum available schedular rating for his service-
connected disability based on septoplasty residuals 
(manifested by perforated nasal septum and bleeding from the 
perforation site).  

However, the Board is of the opinion that the evidence of 
record supports a separate 10 percent rating for the 
veteran's service-connected allergic rhinitis and sinusitis 
symptoms under Diagnostic Code 6501 in effect prior to 
October 7, 1996.  

As indicated above, all disabilities, including those arising 
out of a single disease entity, are to be rated separately 
under 38 C.F.R. § 4.25 unless they constitute the same 
disability or the same manifestation under 38 C.F.R. § 4.14.  
Esteban, 6 Vet. App. at 261-62.  In this case, the evidence 
demonstrates that the veteran experiences symptoms and 
impairment associated with septoplasty residuals, and that 
such residuals have been evaluated 10 percent disabling under 
Code 6502, as discussed above.  However, the medical evidence 
demonstrates that he also experiences rhinitis symptoms of 
recurrent nasal congestion and drainage, postnasal drip, 
rhinorrhea, itchy and watery eyes, sneezing, and purulent 
discharge, requiring intermittent medical treatment.  On VA 
medical examination in December 1999, seasonal allergic 
rhinitis and septal perforation were diagnosed.  Thus, the 
Board is of the opinion that his rhinitis symptoms are 
productive of separate impairment warranting a separate 10 
percent rating under old Code 6501 (chronic rhinitis with 
definite atrophy of intranasal structure and moderate 
secretion).  

However, a rating greater than 10 percent based on the 
veteran's rhinitis symptoms is unwarranted under Code 6501 
(chronic atrophic rhinitis) in effect until October 7, 1996, 
or under the new Code 6522 (allergic or vasomotor rhinitis).  
Under Code 6501, a 30 percent applies where the evidence 
shows chronic atrophic rhinitis with moderate crusting and 
ozena, and atrophic changes.  The presence of such 
symptoms/impairment has not been documented in the record.  
Under Code 6522, a 30 percent rating is of application where 
the evidence shows the presence of polyps associated with 
rhinitis.  The entirety of the evidence of record does not 
show the presence of polyps which would warrant a 30 percent 
rating under Code 6522.

The evidence of record shows that the veteran's service-
connected disability of allergic sinusitis and rhinitis, and 
septoplasty residuals is associated with occasional sinusitis 
symptoms.  However, the evidence does not indicate that the 
recurrent sinusitis symptoms may be distinguished from his 
recurrent rhinitis symptoms.  Thus, the Board is of the 
opinion that symptoms and impairment due to 
sinusitis/rhinitis constitutes the same manifestation of the 
overall disability.  Assignment of a separate disability 
rating for sinusitis (under either the old or new Code 6514 
(sinusitis)) based on evidence of symptoms including nasal 
congestion and discharge, drainage, postnasal drip, 
rhinorrhea, itchy and watery eyes, sneezing, and purulent 
discharge would, in this case, violate the anti-pyramiding 
provision of the 38 C.F.R. § 4.14, as discussed above.  


ORDER

A rating in excess of 10 percent for the service-connected 
septoplasty residuals is denied.

A separate disability rating of 10 percent is granted for the 
veteran's allergic sinusitis and rhinitis, subject to the law 
and regulations governing the payment of monetary awards.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 
- 5 -


- 1 -


